NO. 12-18-00251-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 JODY FORD MCCREARY,                                          §   APPEAL FROM THE 7TH
 APPELLANT

 V.                                                           §   JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                     §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Jody Ford McCreary, filed a pro se motion to dismiss this appeal. No decision
has been delivered in this appeal. Accordingly, Appellant’s motion to dismiss is granted, and the
appeal is dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered February 28, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 28, 2019


                                         NO. 12-18-00251-CR


                                    JODY FORD MCCREARY,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1110-10)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.